DETAILED ACTION

This communication is in response to applicant’s Amendment which is filed February 16, 2022.
An amendment to amend the claims 1, 4-6, 9, 12, 13 and 16 has been entered and made of record.  

Claims 3, 7, 11 and 14 are cancelled.   
Claims 1, 2, 4-6, 8-10, 12, 13 and 15-20 are now pending in the application.

  In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.

Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on February 16, 2022. Therefore, examiner withdraws the Double Patenting rejection.
      
Claims 1, 2, 4-6, 8-10, 12, 13 and 15-20 are allowed as evident by applicant’s amendment and arguments.
 
Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations: a second power tool device; and

a second plurality of cells configured to provide operating power to the second power tool device when the second power tool device is coupled to the second battery pack,
a second pack transceiver, and
a second pack electronic processor coupled to the second pack transceiver, the second pack electronic processor configured to:
determine that the connected second power tool device is remotely controllable, receive, wirelessly via the second pack transceiver, a second remote control command from the mobile device, provide, via a second communication link between the second pack electronic processor and a second tool electronic processor of the second power tool device, the second remote control command to the second power tool device, 
wherein the second battery pack is configured to provide, via the second communication link, a second command to the second power tool device in response to the battery pack providing, via the communication link, a command to the power tool device.

Independent claim 9 recites a method for remote controlling a power tool device by a mobile device and also includes similar features to those of recited within independent claim 1; therefore, independent claim 9 is also allowed at least for the same obvious reasons discussed above.

Independent claim 16 recites a battery pack connectable to a power tool device and configured to facilitate remote control of the power tool device by a mobile device and also 

Claims 2, 4-6, 8, 10, 12, 13, 15 and 17-20   depend either directly or indirectly upon independent claims 1, 9 and 16; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684